         Case:18-06277-BKT13  Doc#:13 13Filed:12/06/18
                     STANDING CHAPTER                   Entered:12/06/18
                                         TRUSTEE ALEJANDRO               08:59:15
                                                              OLIVERAS RIVERA                                         Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 3
                                                       TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                   31,744
SONIA IVETTE RAMOS GONZALEZ                                              Case No.    18-06277-BKT
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          12/4/2018 8:13:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   to be determined
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[X] Appearing:       Roberto Figueroa Carrasquillo, Esq.
                                                                            None



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       10/30/2018             Base:        $15,000.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            1/11/2019 2:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $3,000.00     - $107.00       = $2,893.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:18-06277-BKT13  Doc#:13 13Filed:12/06/18
                     STANDING CHAPTER                   Entered:12/06/18
                                         TRUSTEE ALEJANDRO               08:59:15
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 3
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              31,744
SONIA IVETTE RAMOS GONZALEZ                                        Case No.    18-06277-BKT
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             31,744   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[X] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:18-06277-BKT13  Doc#:13 13Filed:12/06/18
                     STANDING CHAPTER                   Entered:12/06/18
                                         TRUSTEE ALEJANDRO               08:59:15
                                                              OLIVERAS RIVERA                                     Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    3 of 3
                                                       TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                                 31,744
SONIA IVETTE RAMOS GONZALEZ                                           Case No.    18-06277-BKT
                                                     Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [X] Objection to Confirmation
                                                     [ ] Oral objection by creditor

INSUFFICIENT FUNDED, §1325 (b):

-Plan is insufficiently funded to pay secured creditors.



FAILS LIQUIDATION VALUE TEST, §1325(a)(4):

- Debtor will amend Schedule A/B to disclose 1999 Ford Winstar with zero value. More than 4 yrs ago was

transferred by debtors, in no working conditions. She transferred it to be sold in pieces. She is disclosing it in

Schedule A/B since in DTOP she appears as the owner.



OTHER:

-Plan will provide in Part 8 that she will not devote tax refunds into the plan, since amount received ranges from

$180-$557 and she need the funds to supplement her tight budget.

-Debtor is asked to review plan part 4.6 which discloses maturity date for Reliable's collateral as 10/2020, however

per insurance quote and proof of claim filed by Reliable mat. Date is 4/2020. Also, plan discloses monthly insurance

premium for $45, meanwhile quote states $51.

-Missing evidence of income: last pay stub for October as part of the 60 days prior to filing. Debtor clarified "Tu

Nuticentro" is the same as PVF Distributors.

The following party(ies) object(s) confirmation:




         s/Miriam Salwen                                                                           Date:      12/04/2018

         Trustee/Presiding Officer                                                                                    (Rev. 05/13)
